Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered December 12, 1986, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
*679The waiver of a statutory right to appeal the denial of a suppression motion is an acceptable condition of a plea bargain (see, People v Williams, 36 NY2d 829, cert denied 423 US 873) where such a waiver has been knowingly and voluntarily made (see, People v Seaberg, 139 AD2d 53, affd 74 NY2d 1; People v Smith, 142 AD2d 195, affd 74 NY2d 1).
Here, the record establishes that the defendant’s guilty plea was entered voluntarily and knowingly (see, People v Harris, 61 NY2d 9). The defendant also acknowledged to the Trial Judge that he had "discuss[ed] * * * in detail” with his counsel the conditions on which the plea was made (cf., People v Roach, 62 AD2d 1157, revd on other grounds 47 NY2d 777). Moreover, the confession of factual guilt by the defendant was unequivocal. Under these circumstances, we conclude that this defendant may properly be held to the waiver of his right to appeal from the denial of his suppression motion (see, People v Williams, supra, at 829; People v Seaberg, supra; People v Smith, supra).
Accordingly, we need not address the merits of the denial of the defendant’s motion. Mollen, P. J., Mangano, Kunzeman and Balletta, JJ., concur.